PER CURIAM.
DISMISSED. See Fla. RApp. P. 9.110(b) (notice of appeal must be filed within 30 days of rendition of order to be reviewed). This dismissal is without prejudice to any right the appellant may have to seek belated review by filing a petition in this Court. See Adams v. State, 734 So.2d 1086 (Fla. 1st DCA 1999) (holding that in order to appeal a final order in a criminal case after the 30-day period for filing the notice of appeal has passed, a litigant’s sole remedy is to file with the appellate court a petition for a belated appeal).
DAVIS, WETHERELL, and SWANSON, JJ., concur.